Fourth Court of Appeals
                                San Antonio, Texas
                                    September 29, 2022

                                   No. 04-22-00477-CR

                       EX PARTE Ricardo GUEVARA AGUIRRE,

                       From the County Court, Kinney County, Texas
                                 Trial Court No. 10426CR
                         Honorable Dennis Powell, Judge Presiding


                                      ORDER

     Appellant’s motion for extension of time is GRANTED. Appellant’s brief is due
December 3, 2022.



                                                _________________________________
                                                Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of September, 2022.



                                                ___________________________________
                                                MICHAEL A. CRUZ, Clerk of Court